Citation Nr: 1621660	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-21 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent for a right elbow disability, characterized as residuals of a fracture to the radial head.

4.  Entitlement to an effective date prior to September 7, 2010, for the assignment of a 10 percent disability rating for a right elbow disability, characterized as residuals of a fracture to the radial head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1980.

This matter is on appeal from rating decisions in May 2011 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal was remanded by the Board in December 2013 and is again 
REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the undersigned Veteran's Law Judge in March 2015.  However, the day before his scheduled hearing, he requested that his hearing be rescheduled, as his grandson was undergoing surgery.  The Board finds that the Veteran has shown good cause as to why he could not attend his scheduled hearing, and that he should be afforded a new hearing.  38 C.F.R. § 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




